Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 10/11/2021, overcomes the rejections of record. In light of the arguments examiner did not use the identical secondary prior art by NPL reference to address “planetary roller extruder”. Therefore, even if the new grounds of rejection as set forth below by using new primary prior art by Lund et al. are necessitated by applicants’ amendment, however, the following action is made non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the

The factual inquiries set forth in Graham v. John Deere Co. , 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 

4.	Claims 43-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. US 2013/0302499 in view of Simbuerger et al. (US 2011/0183049)

5.	Regarding claims 43-44, and 46, Lund et al. discloses a method for the production of aerated confectionery food product (Abstract) using an extruder having 5 barrels containing different sections performing different functions (Fig 1) e.g. having port 2 for adding dry ingredients and port 3 having wet ingredients added to the section 9 which is at a temperature 40 degree C followed by heating at a temperature 120-125 degree C  at sections 10 -12, followed by cooling in section 13 to a temperature of for example 60-90 degree C  followed by aerating the product in section 6 followed by extruding the aerated product ([0101]). 

Simbuerger et al. discloses that particularly a planetary roller  extruder (PRE) can be used to provide the continuous conches , required heat transfer, necessary mixing and shearing thereof in order to make homogeneous mixing in a continuous and highly efficient process ([0009]) with the prevention of the  adherence of the ingredients in the apparatus ([0010]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Lund et al. to include the teaching of Simbuerger et al. who discloses that particularly a planetary roller  extruder (PRE) can be used to make such confectionery  product which provides the continuous conches, required heat transfer, necessary mixing and shearing thereof in order to make homogeneous mixing in a continuous and highly efficient process ([0009]) with the prevention of the  adherence of the ingredients in the apparatus ([0010]).
Regarding claim 46, it is to be noted that even if Lund et al. does not specifically mention the cooling temperature range between 30-50  degree C as claimed in claim 46. However, Lund et al. discloses that cooled in section 13 for example 60-90 degree C in order to add heat sensitive ingredients to the composition ([0101]). Therefore, if we interpret the disclosure by Lund et al., it is to be noted that the “it is cooled for example” ([0101]) phrase means one cooling temperature range is 60-90 degree C. However it can vary depending on the type of heat sensitive ingredients are to be added,. It is within the skill of one of ordinary skill in the art to optimize the cooling condition based on the type of heat sensitive ingredient is to be added to protect their deterioration. Therefore, it is optimizable.



Response to arguments
6.	Applicants’ arguments and amendments overcome the rejections of record. As mentioned above that the new grounds of rejection as set forth below by using new primary prior art by Lund et al. are necessitated by applicants’ amendment of claim 43 by adding claim limitations including “aerating said confectionery composition in said mixture”.
However, examiner did not use the identical secondary prior art by NPL reference to address “planetary roller extruder”. Instead, examiner used another 

Conclusion
7. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792